DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 29 has been amended to recite that the first rod includes an aperture.  Thus, it is unclear whether “an aperture” in claim 30 should refer back to the aperture introduced in claim 29 or an additional aperture.  For examination purposes, the Examiner is interpreting “an aperture” to refer back to the aperture recited in claim 29.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 17, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami et al. (US 6,582,4343 B2).
	Claim 16. Kawakami et al. disclose a spinal fixation construct comprising: a spinal implant (spinal implant 5) defining a rod passage (U-shaped rod engagement recess in head portion 5a of spinal implant 5 – see col. 4, ll. 15-24); a first spinal rod (connecting rod 1) including a body (pin-shaped section 7 and hook segment 11) and an aperture (U-shaped recess 13) defined along the body and formed directly through the body, a portion of the spinal rod positioned within the rod passage; and a first flexible member (interconnecting member 9 – see col. 4,  ll. 30-37) defining a loop (Fig. 1 shows that interconnecting member 9 loops around spinal implant 25 and through hook segment 11), a portion of the loop extending entirely through the aperture of the spinal rod (Figs. 1-3B).
	Claim 17. Kawakami et al. disclose wherein the aperture of the first spinal rod is defined at a first end (at hook segment 11) of the spinal rod (Figs. 1-3B).
	Claim 29. Kawakami et al. disclose a spinal fixation construct comprising: a spinal implant (spinal implant 5) defining a rod passage (U-shaped rod engagement 
	Claim 30. Kawakami et al. disclose wherein the first spinal rod includes an aperture (U-shaped recess 13) defined along the body at the first end of the spinal rod (Figs. 1-3B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 21, 27, 28, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 6,582,4343 B2) in view of Carls et al. (US 2013/0253587 A1).
	Claim 20. Kawakami et al. disclose a first fixation member (spinal implant 25) (Figs. 1-3B).
	Claim 21. Kawakami et al. disclose wherein the first flexible member extends from the aperture of the spinal rod and around the first fixation member (Figs. 1-3B).
	Claim 27. Kawakami et al. disclose wherein the first flexible member is wrapped about a portion of the first fixation member (Figs. 1-3B).
Claim 32. Kawakami et al. disclose a first fixation member (spinal implant 25) (Figs. 1-3B).
	Claim 33. Kawakami et al. disclose wherein the first flexible member extends around the first fixation member (Figs. 1-3B).
Claim 34. Kawakami et al. disclose wherein the first flexible member extends from the aperture of the spinal rod and around the first fixation member (Figs. 1-3B).
	Claim 35. Kawakami et al. disclose wherein the first flexible member is wrapped about a portion of the first fixation member (Figs. 1-3B).
	Kawakami et al. fail to disclose wherein the first fixation member includes a head portion defining a passageway (claim 20), wherein the first flexible member extends through the passageway of the head portion of the first fixation member (claim 21), wherein the first flexible member is wrapped about a portion of the head portion of the first fixation member (claim 27), wherein the first flexible member is wrapped about an axis parallel to a central axis defined by the fixation member (claim 28), wherein the first fixation member includes a head portion defining a passageway (claim 32), wherein the first flexible member extends through the passageway of the head portion of the first fixation member (claim 33), wherein the first flexible member extends through the passageway of the head portion of the first fixation member (claim 34), and wherein the first flexible member is wrapped about a portion of the head portion (claim 35).
	Carls et al. teach that a first flexible member (tether 20) can be attached to a head portion (eyelet portion 58) of a first fixation member (fixation member inserted into vertebra V1) by extending through a passageway (passageway in eyelet portion 58 that receives tether 20) and wrapping around a portion of the head portion about an axis parallel to a central axis of the first fixation member to create a loop around the head portion (see para. 0068 for various ways in which the first flexible member can be secured to the first fixation member) (Fig. 7).
claims 20, 21, 27, 28, and 32-35) as such is a simple substitution of one first fixation member for another where both first fixation members enable looping of the first flexible member.
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 6,582,4343 B2) in view of Carls et al. (US 2013/0253587 A1) as applied to claim 21 above, and further in view of Woods et al. (US 2007/0088359 A1).
	Kawakami et al. and Carls et al. fail to teach a second fixation member including a head portion defining a passageway therethrough; and a second spinal rod including a body and an aperture defined along the body of the second spinal rod (claim 22), a second flexible member extending through the aperture of the second spinal rod and through the passageway of the head portion of the second fixation member (claim 23), wherein the first rod and the first flexible member extends parallel to the second rod and the second flexible member (claim 24).
Woods et al. teach a bilateral spinal fixation construct comprising: a first spinal rod (rigid portion 20 at end 16 of rod 12 on one side of the spine as shown in Fig. 1A) and a first flexible member (flexible portion 18 of aforementioned rod 12); and a second spinal rod (rigid portion 20 at end 16 of rod 12 on the other side of the spine as shown in Fig. 1A) and a second flexible member (flexible portion 18 of aforementioned rod 12), wherein the second spinal rod and second flexible member are identical and extend parallel to the first spinal rod and first flexible member (see Fig. 1A), and wherein the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second fixation member, second spinal rod, and second flexible member identical to the first fixation member, first spinal rod, and first flexible member (claims 22-24), as suggested by Woods et al., since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Furthermore, doing so would allow for bilateral fixation, thereby providing additional stability to the spinal column.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773